DETAILED ACTION
This communication is response to the application filed 05/20/2020. Claims 1-28 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, 16, 18-20, 22, 23, 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over “UE Adaptation to the traffic and UE Power Consumption Characteristics”, by Qualcomm (hereafter Qualcomm), see IDS dated 09/25/2020 in view of US Pub. 2020/0236692 to Lin et al. (hereafter Lin).

Regarding claim 1, Qualcomm discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical downlink control channel (PDCCH) based at least in part on a PDCCH configuration (see Qualcomm, ¶ 4.2: PDCCH decoding based on PDCCH configuration; a minimum scheduling delay is determined based on a PDCCH configuration); and 

However, Lin also discloses receiving a physical downlink control channel (PDCCH) based at least in part on a PDCCH configuration (see Lin, Abstract: UE is configured to receive a configuration for a set of minimum scheduling offset values for a first cell and receive a physical downlink control channel (PDCCH) of a second cell that is same as or different than the first cell; ¶ 0074: the PDCCH monitoring periodicity is configured by RRC together with other PDCCH monitoring parameters; ¶ 0103: Unlike LTE where a UE has fixed PDCCH monitoring occasions, NR supports duty-cycle based PDCCH monitoring with configurable PDCCH candidates and configurable monitoring periodicity and duration per search space set); and determining a minimum scheduling delay based at least in part on a PDCCH configuration associated with receiving the PDCCH (see Lin, ¶ 0059: a UE, such as UE 116, can manage PDCCH monitoring occasions according to one or more of the novel embodiments disclosed herein to improve UE power consumption, e.g., by dynamic adaptation of one or more configurations related to search space sets, dynamic adaptation of a number of PDCCH candidates, dynamic adaptation of a minimum applicable scheduling delay offset, and by transitioning a UE between a "dormancy" and "non-dormancy" behaviors; ¶ 0102: The HARQ processing time includes a delay between PDSCH reception timing and corresponding HARQ-ACK information transmission timing, and a delay between PDCCH reception timing and corresponding PUSCH transmission timing; ¶ 0104: There 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determining a minimum scheduling delay based at least in part on a PDCCH configuration associated with receiving the PDCCH as taught by Lim and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 2, Qualcomm in view of Lin discloses the method of claim 1, further comprising operating in a partial sleep-state based at least in part on the minimum scheduling delay (see Qualcomm, ¶ 4.2: microsleep).

Regarding claim 3, Qualcomm in view of Lin discloses the method of claim 1, wherein the minimum scheduling delay corresponds to a beam associated with the PDCCH configuration (see Qualcomm, ¶ 4.1: beam management).

Regarding claim 5, Qualcomm in view of Lin discloses the method of claim 1, wherein the minimum scheduling delay is for a delay between a downlink grant included in the PDCCH and a physical downlink shared channel (PDSCH) communication scheduled by the downlink grant (see Qualcomm, ¶ 4.2).
Lin also discloses wherein the minimum scheduling delay is for a delay between a downlink grant included in the PDCCH and a physical downlink shared channel 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 6, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the minimum scheduling delay is for a delay between a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant included in the PDCCH and a transmission of an acknowledgment or negative acknowledgment (ACK/NACK) associated with the PDSCH communication .
However, Lin discloses wherein the minimum scheduling delay is for a delay between a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant included in the PDCCH and a transmission of an acknowledgment or negative acknowledgment (ACK/NACK) associated with the PDSCH communication (see Lin, ¶ 0102: The HARQ processing time includes a delay between PDSCH reception timing and corresponding HARQ-ACK information transmission timing, and a delay between PDCCH reception timing and corresponding PUSCH transmission timing).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 7, Qualcomm in view of Lin discloses the method of claim 1, wherein the minimum scheduling delay is for a delay between an uplink grant included in the PDCCH and a physical uplink shared channel (PUSCH) communication scheduled by the uplink grant (see Qualcomm, ¶ 4.2: delay between PDCCH and PDSCH).
Lin also discloses wherein the minimum scheduling delay is for a delay between an uplink grant included in the PDCCH and a physical uplink shared channel (PUSCH) communication scheduled by the uplink grant (see Lin, Abstract; ¶ 0008; ¶ 0102).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 8, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a PDCCH monitoring occasion associated with receiving the PDCCH.
However, Lin discloses wherein the PDCCH configuration is a PDCCH monitoring occasion associated with receiving the PDCCH (see Lin, ¶ 0033: dynamic adaptation of one or more configurations related to search space sets, including the increase/decrease of PDCCH monitoring periodicity and/or duration; ¶ 0039: a UE, such 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 9, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a PDCCH search space associated with receiving the PDCCH.
However, Lin discloses wherein the PDCCH configuration is a PDCCH search space associated with receiving the PDCCH (see Lin, ¶ 0106: PDCCH monitoring periodicity associated with search space set s is denoted as k_[s] and is in the unit of one slot. In one embodiment, k_[s] can be adjusted to enable UE power savings according to adaptation criteria associated with real-time decoding results on PDCCH 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 10, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a control resource set (CORESET) associated with receiving the PDCCH.
However, Lin discloses the wherein the PDCCH configuration is a control resource set (CORESET) associated with receiving the PDCCH (see Lin, ¶ 0181: a UE assumes that the indicated Kmin does not apply to the search space set that is configured with mini-slot scheduling or more than one first symbols of CORESET within a slot for PDCCH monitoring by monitoringSymbolsWithinSlot as defined in REF 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 12, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly wherein the PDCCH configuration is at least one of: a 
However, Lin discloses wherein the PDCCH configuration is at least one of: a PDCCH monitoring occasion associated with receiving the PDCCH, a PDCCH search space associated with receiving the PDCCH, a control resource set (CORESET) associated with receiving the PDCCH, or a radio network temporary identifier (RNTI) associated with receiving the PDCCH (see Lin, ¶ 0039; ¶ 0106; ¶ 0118; ¶ 0181).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 16, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the minimum scheduling delay is explicitly configured based at least in part on a reconfiguration of the minimum scheduling delay.
However, Lin discloses wherein the minimum scheduling delay is explicitly configured based at least in part on a reconfiguration of the minimum scheduling delay (see Lin, ¶ 0008: The processor is also configured to determine a delay based on a current minimum scheduling offset value, a subcarrier spacing (SCS) configuration for the active DL BWP of the first cell, and a SCS configuration for the active DL BWP of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the minimum scheduling delay based on reconfiguration of minimum scheduling delay based on user design preference to achieve adaptive scheduling delay.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 22, it is rejected for the same reasons as set forth in claims 5, 6, and 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 5, 6, and 7.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 16. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 16.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 4, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Lin and further in view of US Pub. 2013/0322324 to Kim et al. (hereafter Kim).

Regarding claim 4, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the UE is served by a repeater associated with a serving base station.
However, Kim discloses wherein the UE is served by a repeater associated with a serving base station (see Kim, ¶ 0012: provided herein is a relay node in a wireless communication system including a wireless communication module configured to communicate with a serving base station, a target base station and a user equipment (UE), and a processor configured to process a signal transmitted and received through the wireless communication module, wherein the processor stops a service provided to a cell of the relay node before transmitting a random access preamble to the target base station and transitions the relay node to a UE mode for communicating with the serving base station or the target base station, wherein the wireless communication module receives a random access response message from the target base station through a physical downlink control channel and a physical downlink shared channel, and wherein the processor transitions the relay node to a relay node mode for communicating with the UE after the random access procedure has been finished and resumes the service provided to the cell of the relay node).


Regarding claim 11, Qualcomm in view of Lin discloses the method of claim 1, but does not explicitly disclose wherein the PDCCH configuration is a radio network temporary identifier (RNTI) associated with receiving the PDCCH.
However, Kim discloses wherein the PDCCH configuration is a radio network temporary identifier (RNTI) associated with receiving the PDCCH (see Kim, ¶ 0049: it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) "A", and information on data transmitted using radio resource (e.g., frequency location) "B" and transmission format information (e.g., transmission block size, modulation scheme, coding information, or the like) "C" is transmitted via a specific subframe. In this case, one or more UEs located within a cell monitor a PDCCH using its own RNTI information, and if one or more UEs having "A" RNTI are present, the UEs receive the PDCCH and receive the PDSCH indicated by "B" and "C" through the information on the received PDCCH; ¶ 0086: the UE attempts to receive the PDCCH using its own cell identity if the identity transmitted via the UL Grant is a cell identity, and the UE attempts to receive the PDCCH using the temporary C-RNTI included in the random access response if the identity is its own unique identity; ¶ 0095: In case of the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the UE is served by a repeater associated with a serving base station as taught by Kim and incorporate it into the system of Qualcomm to extend the coverage of the communication network.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 13-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view Lin and further U.S. Pub. 2019/0068268 to Zhang et al. (hereafter Zhang).

Regarding claim 13, Qualcomm in view of Lin discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is configured based at least in part on a configuration of a beam associated with the PDCCH configuration.
However, Zhang discloses wherein the minimum scheduling delay is configured based at least in part on a configuration of a beam associated with the PDCCH configuration (see Zhang, ¶ 0053: some embodiments may pertain to beam reporting 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is configured based at least in part on a configuration of a beam associated with the PDCCH configuration as taught by Zhang and incorporate it into the system of Qualcomm to improve communication system efficiency.

Regarding claim 14, Qualcomm in view of Lin discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration.
However, Zhang discloses wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration (see Zhang, ¶ 0053: some embodiments may pertain to beam reporting with a default beam. A gNB and a UE may use a default, pre-defined, pre-configured, rule-based, or otherwise predetermined beam for PDSCH and/or Physical Downlink Control Channel (PDCCH) if the scheduling delay is smaller than a certain threshold).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration as taught by Zhang and incorporate it into the system of Qualcomm to improve communication system efficiency.

Regarding claim 15, Qualcomm in view of Lin discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams.
However, Zhang discloses wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams (see Zhang, ¶ 0015: some embodiments may pertain to beam reporting with a default beam. A gNB and a UE may use a default, pre-defined, pre-configured, rule-based, or otherwise predetermined beam for PDSCH and/or Physical Downlink Control Channel (PDCCH) if the scheduling delay is smaller than a certain threshold).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams as taught by Zhang and incorporate it into the system of Qualcomm to improve communication system efficiency.

Regarding claim 24, it is rejected for the same reasons as set forth in claims 13-15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 13-15.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Lin and further in view of US Pub. 2019/0363857 to HWANG et al. (hereafter Hwang).
Regarding claim 17, Qualcomm in view of Lin discloses the method of claim 1, Qualcomm in view of Lin discloses minimum scheduling delay but does not explicitly disclose wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI).
However, Hwang discloses the idea of wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) (see Hwang, ¶ 0200: The NB-IoT device checks the scheduling delay offset through the received DCI and if no collision issue due to the scheduling delay offset is found, receives a signal by applying the configured scheduling delay offset without a modification).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) as taught by Hwang and incorporate it into the system of Qualcomm to achieve efficient communication system.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 17. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. 2019/0045550 to JANG et al. discloses PDCCH monitoring according to DRX configuration information configured from the base station.
US Pub. 2020/0187172 to WANG et al. discloses downlink control channel configuration information is used for indicating the beam direction of the downlink control information transmitted by the base station to the terminal. The terminal may monitor and receive the downlink control information in the corresponding beam direction after receiving the first downlink control channel configuration information, so that the terminal may accurately and timely acquire the downlink control information transmitted by the base station to reduce the time delay of data transmission.
US Pub. 2019/0349862 to AKKARAKARAN et al. discloses power control with flexible scheduling delay.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464